Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph 45 refers to FIG. 11, which is not included in the submitted drawing..  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2021/169136 to Lin et al. (hereinafter Lin) in view of US Patent Application Publication No. 2016/0070979 to Xu et al. (hereinafter Xu).
For claims 1 and 8, Lin teaches a method and a non-transitory storage medium for performing noise-adaptive non-blind deblurring on an input image that includes blur and noise (see, e.g., lines 2-5 on page 10 and lines 31-34 on page 5, which teach the image processing method that performs deblurring processing on a collected image to obtain a deblurred image), the method comprising: 
implementing, using processing circuitry, a first neural network on the input image to obtain one or more parameters (see, e.g., step S11 in FIG. 1 and the extraction module 301, lines 28-29 and 36-39 and 41-44 on page 5, lines 43-47 on page 8, lines 45-48 on page 9, lines 10-11 and 54-58 on page 10, which teach using the first neural network, which corresponds to the extraction module 301, for feature extraction to obtain the contour feature map of the image; the examiner interprets the extraction module and the first network as the claimed processing circuity and the claimed first neural network, respectively, and interprets the contour feature map as the claimed one or more parameters because the contour feature map includes row and column gradients); 
(see, e.g., lines 58-60 on page 5, lines 22-27 and 32-60 on page 6 and lines 1-21 on page 7, lines 45-46 on page 10, which teach performing deblurring processing on the target object in the image to obtain a preliminary deblurring image; the examiner interprets the preliminary deblurring image as the claimed deblurred image); and 
implementing, using the processing circuitry, a second neural network to remove artifacts from the deblurred image and provide an output image (see, e.g., step S13 in FIG. 1 and the second processing module 303 in FIG. 3, lines 58-60 on page 5, lines 5-8, 13-15, 29-30 on page 6, lines 24-26 on page 7, lines 43-50 on page 8, lines 50-54 on page 9, .lines 16-19, 48-49, and 54-58 on page 10, which teach using the second neural network, which corresponds to the second processing module 303, to remove artifacts from the preliminary deblurring image to obtain the target image; the examiner interprets the second network, the second processing module and the target image as the claimed second neural network, the claimed processing circuitry and the claimed output image, respectively).
While Lin teaches using the gradients of the contour feature map to obtain a deblurred image, it does not explicitly teach performing regularized deconvolution with the gradient to control noise in the deblurred image.
But in the analogous art, Xu teaches a method for deblurring an image that determines a deconvolution kernel based on an image gradient operator and performs a regularized deconvolution to obtain a sharp image, using the image gradient operator as a regularization constant that prevents noise from affecting in image recovery process (see, e.g., steps 120-140 in FIG. 1 and first and second determining units 320 and 330 and pars. 30-36, 50-51 and 57-58 of Xu; the examiner interprets the gradient operator as the claimed one or more parameters because it controls, e.g., prevents, noise in the sharp image).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to perform a regularized deconvolution because Lin and Xu address the same problem, i.e., motion blur caused by camera shake (see, e.g., lines 24-27 on page 1 of Lin and par. 4 of Xu), and the applied modification would avoid interference and prevent noise from affecting an image recovery process, improving the quality of a recovered sharp image (see, e.g., abstract and pars. 6, 21, 36, 41, 51, and 58 of Xu).

For claims 2 and 9, Lin as applied teaches implementing the first neural network that results in one parameter (see, e.g., step S11 in FIG. 1 and the extraction module 301, lines 28-29 and 36-39 and 41-44 on page 5, lines 43-47 on page 8, lines 45-48 on page 9, lines 10-11 and 54-58 on page 10 of Lin, which teach using the first neural network for feature extraction to obtain the contour feature map of the image, which includes row and column gradients).  Lin as applied, however, does not explicitly teach that the resulting parameter is a regularization parameter.  
But in the analogous art, Xu teaches a method for deblurring an image that determines a deconvolution kernel based on an image gradient operator and performs a regularized deconvolution to obtain a sharp image, using the image gradient operator as a regularization constant, i.e., parameter, that prevents noise from affecting in image recovery process (see, e.g., steps 120-140 in FIG. 1 and first and second determining units 320 and 330 and pars. 30-36, 50-51 and 57-58 of Xu; the examiner interprets the gradient operator as the claimed regularization parameter because it controls, e.g., regularizes, noise in the sharp image).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to perform a regularized deconvolution because Lin and Xu address the same problem, i.e., motion blur caused by camera shake (see, e.g., lines 24-27 on page 1 of Lin and par. 4 of Xu), and the applied modification would avoid interference and prevent noise from affecting an image recovery process, improving the quality of a recovered sharp image (see, e.g., abstract and pars. 6, 21, 36, 41, 51, and 58 of Xu).

For claims 3 and 10, while Lin as applied teaches that the implementing the first neural network results in a weight corresponding with a set of regularization parameters (see, e.g., the weight parameter β in equation 3 (see lines 24-26 on page 8 of the original document of Lin), which corresponds with the gradient of the contour map ѕ), it does not explicitly teach that there are multiple weights and the regularization parameters are predefined.  
But in the analogous art, Xu teaches that an image gradient operator is preset (see, e.g., pars. 30 and 50 pf Xu) and that there are multiple weights corresponding with a set of gradients (see, e.g., pars. 53 and 54 of Xu, which show weights λ and β of an equation that also takes a set of gradients as variables).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to perform a regularized deconvolution because Lin and Xu address the same problem, i.e., motion blur caused by camera shake (see, e.g., lines 24-27 on page 1 of Lin and par. 4 of Xu), and the applied modification would avoid interference and prevent noise from affecting an image recovery process, improving the quality of a recovered sharp image (see, e.g., abstract and pars. 6, 21, 36, 41, 51, and 58 of Xu).

For claims 4 and 11, Lin as applied teaches training the first neural network and the second neural network individually or together in an end-to- end arrangement (see, e.g., lines 1-27 on page 11 of Lin, which teach using the training module to train the first and second neural networks entirely; the examiner interprets the taught teaching as the claimed end to end as it trains both neural networks to perform all of their intended functions from beginning to end).

Claims 5, 6, 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xu and further in view of US Patent Application Publication No. 2020/0193570 to Aoki et al. (hereinafter Aoki). 
For claims 5 and 12, Lin in view of Xu does not explicitly teach obtaining, by the processing circuitry, a point spread function that defines the blur in the input image.
But in the analogous art, Aoki teaches a deblurring method that includes estimating a point spread function using input images from a camera of a vehicle (see, e.g., S20 in FIGS. 1 and FIG. 6 and pars. 74-78 of Aoki).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin and Xu to obtain a point spread function that defines the blur in the input image because Aoki address the same problem, i.e., motion blur caused by camera shake (see, e.g., par. 10 and 16 of Aoki), and the estimated PSF would allow one of ordinary skill in the art to readily determine the opposite characteristic filter that can be used remove the blur from the image (see, e.g., pars. 16-18 of Aoki).

For claims 6 and 13, Lin in view of Xu does not explicitly teach that the input image is obtained by a camera in a vehicle and the point spread function is obtained from one or more sensors of the vehicle or from the camera based on a calibration.
But in the analogous art, Aoki teaches a deblurring method that includes estimating a point spread function using input images from a camera of a vehicle (see, e.g., S20 in FIGS. 1 and FIG. 6 and pars. 74-78 of Aoki).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin and Xu to obtain a point spread function that defines the blur in the input image because Aoki address the same problem, i.e., motion blur caused by camera shake (see, e.g., pars. 10 and 16 of Aoki), and the estimated PSF would allow one of ordinary skill in the art to readily determine the opposite characteristic filter that can be used remove the blur from the image (see, e.g., pars. 16-18 of Aoki).

For claim 15, Lin teaches processing circuitry configured to:
implement a first neural network on the input image to obtain one or more parameters (see, e.g., step S11 in FIG. 1 and the extraction module 301, lines 28-29 and 36-39 and 41-44 on page 5, lines 43-47 on page 8, lines 45-48 on page 9, lines 10-11 and 54-58 on page 10, which teach using the first neural network, which corresponds to the extraction module 301, for feature extraction to obtain the contour feature map of the image; the examiner interprets the extraction module and the first network as the claimed processing circuity and the claimed first neural network, respectively, and interpret the contour feature map as the claimed one or more parameters because the contour feature map includes row and column gradients); 
obtain a deblurred image from the input image (see, e.g., lines 58-60 on page 5, lines 22-27 and 32-60 on page 6 and lines 1-21 on page 7, lines 45-46 on page 10, which teach performing deblurring processing on the target object in the image to obtain a preliminary deblurring image; the examiner interprets the preliminary deblurring image as the claimed  deblurred image); and 
implement a second neural network to remove artifacts from the deblurred image and provide an output image (see, e.g., step S13 in FIG. 1 and the second processing module 303 in FIG. 3, lines 58-60 on page 5, lines 5-8, 13-15, 29-30 on page 6, lines 24-26 on page 7, lines 43-50 on page 8, lines 50-54 on page 9, .lines 16-19, 48-49, and 54-58 on page 10, which teach using the second neural network, which corresponds to the second processing module 303, to remove artifacts from the preliminary deblurring image to obtain the target image; the examiner interprets the second network, the second processing module and the target image as the claimed second neural network, the claimed processing circuitry and the claimed output image, respectively).
While Lin teaches using the gradients of the contour feature map to obtain a deblurred image, it does not explicitly teach performing regularized deconvolution, which uses the gradient of the contour map to control noise in the deblurred image.
But in the analogous art, Xu teaches a method for deblurring an image that determines a deconvolution kernel based on an image gradient operator and performs a regularized deconvolution to obtain a sharp image, using the image gradient operator as a regularization constant that prevents noise from affecting the image recovery process (see, e.g., steps 120-140 in FIG. 1 and first and second determining units 320 and 330 and pars. 30-36, 50-51 and 57-58 of Xu; the examiner interprets the gradient operator as the claimed one or more parameters because it controls, e.g., prevents, noise in the sharp image).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to perform a regularized deconvolution because Lin and Xu address the same problem, i.e., motion blur caused by camera shake (see, e.g., lines 24-27 on page 1 of Lin and par. 4 of Xu), and the applied modification would avoid interference and prevent noise from affecting an image recovery process, improving the quality of a recovered sharp image (see, e.g., abstract and pars. 6, 21, 36, 41, 51, and 58 of Xu).
While Lin in view of Xu teaches that a deblurring method may be performed on a camera acquired image, using an electronic device such as an in-vehicle device (see, e.g., lines 21-25 and 31-34 on page 5 of Lin), the applied combination does not explicitly that the method is performed by a vehicle having a camera.
But in the analogous art, Aoki teaches performing a deblurring method using a vehicle having a camera mounted thereon (see, e.g., FIG. 6 of Aoki).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the deblurring method of Lin-Xu to be performed using a vehicle with a camera as taught by Aoki because Aoki address the same problem, i.e., motion blur caused by camera motion (see, e.g., par. 10 of Aoki), and the applied implementation would provide the blur-less visible light image to the autonomous driving controller when the vehicle is moving at high speed for enhanced autonomous driving (see, e.g., pars. 111-112 and 143 of Aoki).

For claim 16, Lin as applied teaches implementing the first neural network that results in one parameter (see, e.g., step S11 in FIG. 1 and the extraction module 301, lines 28-29 and 36-39 and 41-44 on page 5, lines 43-47 on page 8, lines 45-48 on page 9, lines 10-11 and 54-58 on page 10 of Lin, which teach using the first neural network for feature extraction to obtain the contour feature map of the image, which includes row and column gradients).  Lin as applied, however, does not explicitly teach that the resulting parameter is a regularization parameter.  
But in the analogous art, Xu teaches a method for deblurring an image that determines a deconvolution kernel based on an image gradient operator and performs a regularized deconvolution to obtain a sharp image, using the image gradient operator as a regularization constant, i.e., parameter, that prevents noise from affecting in image recovery process (see, e.g., steps 120-140 in FIG. 1 and first and second determining units 320 and 330 and pars. 30-36, 50-51 and 57-58 of Xu; the examiner interprets the gradient operator as the claimed regularization parameter because it controls, e.g., regularizes, noise in the sharp image).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to perform a regularized deconvolution because Lin and Xu address the same problem, i.e., motion blur caused by camera shake (see, e.g., lines 24-27 on page 1 of Lin and par. 4 of Xu), and the applied modification would avoid interference and prevent noise from affecting an image recovery process, improving the quality of a recovered sharp image (see, e.g., abstract and pars. 6, 21, 36, 41, 51, and 58 of Xu).

For claim 17, Lin as applied teaches training the first neural network and the second neural network individually or together in an end-to-end arrangement (see, e.g., . lines 1-27 on page 11 of Lin, which teach using the training module to train the first and second neural networks entirely; the examiner interprets the taught training as the claimed end to end training as it trains both neural networks from beginning to end).

For claim 18, Lin in view of Xu does not explicitly teach obtaining a point spread function that defines the blur in the input image.
But in the analogous art, Aoki teaches a deblurring method that includes estimating a point spread function using input images from a camera of a vehicle (see, e.g., S20 in FIGS. 1 and FIG. 6 and pars. 74-78 of Aoki).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin and Xu to obtain a point spread function that defines the blur in the input image because Aoki address the same problem, i.e., motion blur caused by camera shake (see, e.g., par. 10 and 16 of Aoki), and the estimated PSF would allow one to readily determine the opposite characteristic filter that can be used remove the blur from the image (see, e.g., pars. 16-18 of Aoki).

For claim 19, Lin in view of Xu does not explicitly teach obtaining the point spread function from one or more sensors of the vehicle or from the camera based on a calibration.
But in the analogous art, Aoki teaches a deblurring method that includes estimating a point spread function using input images from the camera of the vehicle (see, e.g., S20 in FIGS. 1 and FIG. 6 and pars. 74-78 of Aoki).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin and Xu to obtain a point spread function that defines the blur in the input image because Aoki address the same problem, i.e., motion blur caused by camera shake (see, e.g., pars. 10 and 16 of Aoki), and the estimated PSF would allow one to readily determine the opposite characteristic filter that can be used remove the blur from the image (see, e.g., pars. 16-18 of Aoki).

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO RHIM whose telephone number is (571)272-6560. The examiner can normally be reached Mon - Fri 9:30 am - 6:00 pm et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WOO CHUL RHIM
Examiner
Art Unit 2669



/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669